DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims dated 6/10/2019 are acknowledged.  Claims 1 and 12-25 are pending.  Claims 1, and 12-24 are amended.  Claims 2-11 are cancelled.  Claims 17-25 are new.
Prosecution on the merits commences for claims 1 and 12-24.

Priority
This Application, filed 01/12/209, is a CONTINUATION of US 15/216,231 filed 7/21/16 (now abandoned), is a CONTINUATION of US 14/704,333 filed 5/5/15 (now abandoned), is a CONTINUATION of US 14/075,919 filed 11/8/13 (now abandoned), is a CONTINUATION of US 12/809,969 filed 9/1/2010 (now abandoned), which is a 371 of PCT/JP2008/004025 filed 12/26/2008; which claims priority to JP2007-0336518.   The instant Application is prosecuted under pre-AIA  rules, as such, the effective filing date is PCT/JP2008/004025 of 12/26/2008 for 102 anticipatory references:
MPEP 2139.01:
	In examining applications subject to pre-AIA  35 U.S.C. 102, the effective filing date of the claimed invention is the actual filing date of the U.S. application, unless situation (A), (B), or (C) as set forth below applies. Note that the actual U.S. filing date of an application that entered the national stage under 35 U.S.C. 371 is the international filing date. See 35 U.S.C. 363 and MPEP § 1893.03(b).
	(A) If the application is a continuation or divisional of one or more earlier U.S. applications or international applications and if the requirements of 35 U.S.C. 120  or 365(c)  have been satisfied, the effective filing date of the claimed invention is the same as the earliest filing date in the line of continuation or divisional applications.
	(B) If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112  by the earlier parent application have the effective filing date of that earlier parent application.

	The effective filing date for claims subject to pre-AIA  35 U.S.C. 102 is not the filing date of the foreign priority document, although the filing date of the foreign priority document may be used to overcome certain references. See MPEP § 2136.05 et seq. 

Claims
Independent claim 1 is directed to a composition comprising an siRNA that is an inhibitor of sulfation at position 4 or 6 of N-acetylgalactosamine, wherein the inhibitor is an siRNA that suppresses expression of the GalNAc4S-6ST gene (claim 1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale







The recitation of “A tissue fibrogenesis suppressing agent” in claim 1, appears to be an intended use of the siRNA, affected by the suppression of the GalNac4s-6ST gene, and does not add any structural limitation to the claim.  
MPEP 2111.02:
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a 


Independent claim 20 is directed to a composition comprising an siRNA comprising SEQ ID NOs: 25 and SEQ ID NO:26.  The specification teaches SEQ ID NOs 25 and 26 suppress expression of the GalNAc4S-6ST gene (citation).  Dependent claims 21-25 recite the siRNA further comprise a pharmaceutical carrier (claim 21), and that they have a “therapeutic effect” on several pathological states:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale







The recitation of “wherein the composition has a therapeutic effect on a tissue fibrogenic disorder/inflammatory bowel disease/Crohn’s disease/ulcerative colitis” in claims 22-25, appears to be a contingent effect of use of the siRNA, affected by the suppression of the GalNac4s-6ST gene, and does not add any structural limitation to the claim.  
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).

II. CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. 

In the instant case, the “therapeutic effect” of claims 22-25 appears to be a contingent effect of use of the siRNA encoded by SEQ ID NOs 25 and 26, affected by the suppression of the GalNac4s-6ST gene.  Thus, the claimed “therapeutic effect” of claims 22-25 does not appear to further limit the composition of claims 22-25.
Independent claim 12 is directed to a method of making a pharmaceutical composition that is an inhibitor of sulfation at position 4 or 6 of N-acetylgalactosamine.
Independent claim 13 is directed to a method of treating a fibrogenic disorder of a tissue comprising administering a therapeutically effective amount of an siRNA that is an inhibitor of sulfation at position 4 or 6 of N-acetylgalactosamine, wherein the inhibitor is an siRNA suppresses expression of a gene selected from, at least, the GalNAc4S-6ST gene, a GalNAc4ST-1 gene, a GalNAc4ST-1 gene, a C4ST-1 gene, a C4ST-2 gene, a C4ST-3 gene, a C6ST-2 gene, and a D4ST gene.

Claim Rejections - 35 USC § 102 (a), (b)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 12 and 18 are rejected under 35 U.S.C. 102(b) as being anticipated by WO 2007/049424 to Yoneyama, hereinafter “WO ‘424” cited on Applicant’s IDS dated 01/02/2019.  As WO2007/049424 is in Japanese, all citations listed herein are based on the related English version of the US National Stage publication to US Patent Application Publication No. 2009/0060892, of record on IDS dated 10/02/2019.  Claims 1 and 18 are directed to a composition comprising a siRNA inhibitor of sulfation at position 4 or 6 of N-acetylgalactosamine, including suppression of the GalNAc4S-6ST gene. Claim 12 is directed to a method of making a pharmaceutical composition that is an inhibitor of sulfation at position 4 or 6 of N-acetylgalactosamine.
WO ‘424 discloses a method of suppressing hepatic tissue fibrogenesis, which comprises the step of administering “fibrosis-suppressing agents” (see Abstract).  WO ‘424 discloses that such agents include those with the activity of inhibiting sulfation, includes sulfotransferases of chondroitin sulfate proteoglycans and inhibiting syntheses of chondroitin sulfate by inhibiting the enzymes involved in chondroitin synthesis (at least paragraphs [0040]-[0041], [0050]).  WO ‘424 discloses the inhibitors includes:
an siRNA that suppresses the expression of a gene encoding a sulfotransferase (paragraphs [0047], [0052], [0072]);
wherein the sulfotransferase is selected from the group including GaINAc4S-6ST, GaINAc4ST-1, GaINAc4ST-2, C4ST-1, C4ST-2, C4ST-3, C6ST-1, C6ST-2, and D4ST-1 (paragraphs [0042], [0072]).
With regard to claim 18, WO ‘424 discloses that the composition comprises a pharmaceutically acceptable carrier (paragraph [0100]).
Thus, WO ‘424 anticipates claims 1, 12 and 18.

Claim(s) 1, 12-16, and 18 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by WO2008/020489 to Yoneyama, hereinafter “WO ‘489” (publication date of 02/21/2008) as evidenced by Pucilowska et al.  Fibrogenesis.  IV. Fibrosis and Inflammatory Bowel Disease: Cellular Mediators and Animal Models.  American Journal of Physiology, Gastrointestinal and Liver Physiology, 2000.  279:G653-G659.  As WO2008/020489 is in Japanese, all citations listed herein are based on the related English version of the US National Stage publication to US Patent Application Publication No. 2009/0202517.  Claims 1 and 18 are directed to a composition comprising a siRNA inhibitor of sulfation at position 4 or 6 of N-acetylgalactosamine, including suppression of the GalNAc4S-6ST gene. Claim 12 is directed to a method of making a pharmaceutical composition that is an inhibitor of sulfation at position 4 or 6 of N-acetylgalactosamine.
With regard to claims 1, 12 and 13, WO ‘489 discloses a method of suppressing inflammatory bowel disease, which comprises the step of administering “inflammation-suppressing agents” (see Abstract, paragraphs [0008]-[0011]).  WO ‘489 discloses that such agents include those with the activity of inhibiting sulfation, includes sulfotransferases of chondroitin sulfate proteoglycans and inhibiting synthesis of chondroitin sulfate by inhibiting the enzymes involved in chondroitin synthesis (at least paragraphs [0040]-[0041], [0048]-[0049], [0071]).  WO’489 discloses the Inflammatory Bowel Disease that can be treated includes ulcerative colitis and Crohn’s disease (paragraph [0095]).  WO’489 discloses the inflammation is treated by reducing the accumulation of chondroitin sulfate proteoglycans in the intestines (paragraphs [0009]-[0011]).
Pucilowska is cited solely as evidence that inflammatory bowel disease, including Crohn’s disease in humans, and chronic ulcerative colitis in rodents, is a fibrogenic disorder (Abstract, page G653, G655, second column – bridging page G656, page G657-G658; FIGs 1, 2).
WO ‘489 discloses the inhibitors includes:

wherein the sulfotransferase is selected from the group including GaINAc4S-6ST, GaINAc4ST-1, GaINAc4ST-2, C4ST-1, C4ST-2, C4ST-3, C6ST-1, C6ST-2, and D4ST-1 (paragraphs [0040]-[0041], [0049], [0071]).
With regard to claim 14, WO ‘489 discloses the subject has a disorder of gastroinstrinal tissues, including ulcerative colitis and Crohn’s disease (paragraph [0095]).  Pucilowska is cited solely as evidence that inflammatory bowel disease, including Crohn’s disease in humans, and chronic ulcerative colitis in rodents, is a fibrogenic disorder (Abstract, page G653, G655, second column – bridging page G656, page G657-G658; FIGs 1, 2).
With regard to claim 15, WO ‘489 discloses the inhibitors include siRNA targeting GaINAc4S-6ST (paragraph [0071]).
With regard to claim 16, WO ‘489 discloses the inhibitors target human sulfotransferase genes (paragraph [0054]).
With regard to claim 18, WO ‘489 discloses that the composition comprises a pharmaceutically acceptable carrier (paragraph [0099]).
Thus, WO ‘489 anticipates claims 1, 12-16 and 18.

Claim(s) 1, 12-13, 16 and 18 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by WO2008/029493 to Yoneyama, hereinafter “WO ‘493” (publication date of 03/13/2008), of record cited on Applicant’s IDS dated 01/02/2019.  .  
With regard to claims 1, 12 and 13, WO ‘493 discloses a method of treating neural fibrosis, which comprises the step of administering “neural fibrotic degeneration-suppressing agents” (see Abstract, paragraphs [0014]-[0016], [0096]-[0097]).  WO ‘493 discloses that such agents include those with the activity of inhibiting sulfation, includes sulfotransferases of chondroitin sulfate proteoglycans and inhibiting synthesis of chondroitin sulfate by inhibiting the enzymes involved in chondroitin synthesis (at least paragraphs [0016], [0041]-[0050], [0055], [0063]).  WO’493 discloses the nerve fibrosis is treated by reducing the accumulation of chondroitin sulfate proteoglycans in the tissue (paragraphs [0015], [0031]-[0032]).
WO ‘493 discloses the inhibitors includes:
an siRNA that suppresses the expression of a gene encoding a sulfotransferase (paragraphs [0041]-[0050], [0055], [0063]);
wherein the sulfotransferase is selected from the group including GaINAc4S-6ST, GaINAc4ST-1, GaINAc4ST-2, C4ST-1, C4ST-2, C4ST-3, C6ST-1, C6ST-2, and D4ST-1 (paragraphs [0041]-[0050], [0055], [0063], [0071], Example 1).

    PNG
    media_image3.png
    225
    512
    media_image3.png
    Greyscale






With regard to claim 16, WO ‘493 discloses the inhibitors target human sulfotransferase genes (paragraph [0055]).
With regard to claim 18, WO ‘493 discloses that the composition comprises a pharmaceutically acceptable carrier (paragraph [0100]).
Thus, WO ‘493 anticipates claims 1, 12-13, 16 and 18.

Claim(s) 1, 12-13, 16 and 18 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by WO2008/023446 to Yoneyama, hereinafter “WO ‘446” (publication date of 02/28/2008), as evidenced by Rogliani et al. HRCT and Histopathological Evaluation of Fibrosis and Tissue Destruction in IPF Associated with Pulmonary Emphysema.  Respiratory Medicine, 2008. 102:1753-1761, available online August 23, 2008.  As WO2008/023446 is in Japanese, all citations listed herein are based on the related English version of the US National Stage publication to US Patent Application Publication No. 2009/0202514.  
With regard to claims 1, 12 and 13, WO ‘446 discloses a method of treating chronic obstructive pulmonary diseases, including pulmonary emphysema, which comprises the step of administering “obstructive ventilator impairment-suppressing agents” (see Abstract, paragraphs [0001]-[0005], [0033]-[0035], [0038]-[0039], [0047]-[0048]).  WO ‘446 discloses that such agents include those with the activity of inhibiting sulfation, includes sulfotransferases of chondroitin sulfate proteoglycans and inhibiting synthesis of chondroitin sulfate by inhibiting the enzymes involved in chondroitin synthesis (at least paragraphs [0053]-[0054], [0060]-[0062]).  WO’446 discloses the obstructive pulmonary diseases are treated by reducing the accumulation of chondroitin sulfate proteoglycans in the tissue (paragraphs [0039], [0048]).
Rogliani is cited solely as evidence to show that pulmonary emphysema in smokers is a fibrogenic disorder (see abstract).
WO ‘446 discloses the inhibitors includes:
an siRNA that suppresses the expression of a gene encoding a sulfotransferase (paragraphs [0041]-[0050], [0055], [0063]);
wherein the sulfotransferase is selected from the group including GaINAc4S-6ST, GaINAc4ST-1, GaINAc4ST-2, C4ST-1, C4ST-2, C4ST-3, C6ST-1, C6ST-2, and D4ST-1 (paragraphs [0060]-[0062], [0070]-[0072], [0092], Example 3).

    PNG
    media_image4.png
    120
    493
    media_image4.png
    Greyscale





With regard to claim 16, WO ‘446 discloses the inhibitors target human sulfotransferase genes (paragraph [0076]).
With regard to claim 18, WO ‘446 discloses that the composition comprises a pharmaceutically acceptable carrier (paragraph [0120]).
Thus, WO ‘446 anticipates claims 1, 12-13, 16 and 18.

Art of Record Not Utilized in a Rejection
US Patent Application Publication No: 2010/032993, of record, cited on Applicant’s IDS dated 01/02/2019, had previously been cited in parent applications under 102(e) rejections, based on an effective US filing date of 06/27/2008, calculated using the International Application priority claimed: US 2010/032993 claims priority to PCT/JP2008/061709 (WO 2009/004995), filed 06/27/2008.

    PNG
    media_image5.png
    133
    457
    media_image5.png
    Greyscale
US2010/032993 and WO2009/004995 disclose siRNA identical to SEQ ID NO:25 and 26:



 
A review of the reference shows that US 2010/032993 does not qualify as 102(e) are under the provisions thereof, which require:
(e) the invention was described in 
(1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or 
(2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, 
except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

US 2010/032993 claims priority to PCT/JP2008/061709.  PCT/JP2008/061709 (WO 2009/004995) is by another and designates the US.  However, WO 2009/004995 is published in Japanese, not in the English language.  Thus, WO2009/004995 is insufficient to establish an effective US application date back to the international application date of the PCT.
Further, WO 2009/004995, which was filed 06/27/2008, published 01/08/2009. Thus, WO 2009/004995 has a later publication date than the earliest priority date of the instant application, and does not qualify as either 102(a) dated art.

Allowable Subject Matter
Independent claim 20 is directed to “A siRNA comprising the sequences of SEQ ID NO:25 and SEQ ID NO:26” which appears to be free of the prior art.  SEQ ID NOS 25 and 26 are siRNA which target distinct portions of the human GalNac4S-6T mRNA (see alignment at pages 16-22 below):

    PNG
    media_image6.png
    142
    791
    media_image6.png
    Greyscale


The prior art of record, such as WO2008/029493 (WO ‘493) cited above, exemplifies 4 siRNA targeted to mouse GalNac4S-6T mRNA (Genbank Accession No. NM_029935).   Alignment of the 4 siRNA (SEQ ID NOs 79-82 therein) to full length NM_029935 (SEQ ID NO: 31 therein) or to a smaller segment of NM_029935 (SEQ ID NO: 65 therein), shows that SEQ ID NOs 79-82 align with the ends of the smaller NM_029935 segment (see alignment at pages 23-31 below):

    PNG
    media_image7.png
    141
    780
    media_image7.png
    Greyscale




SEQ ID NOs 79-82, or the identical sequences identified in WO2008/023446 (WO ‘493) cited above, represent the only siRNA sequences identified in the prior art for GalNac4S-6T mRNA.  There are no teachings which would direct a skilled artisan to chose the siRNA sequences encompassed by instant SEQ ID NO:25 and 26.
For example, even if the skilled artisan used the mouse GalNac4S-6T mRNA and the SEQ ID NOs 79-82 from WO’493, and attempted to generate the orthologous antisense sequences in a human sequence, the skilled artisan would not have arrived at the claimed sequences.
Alignment of the short sequence of the smaller NM_029935 mouse segment and SEQ ID NOs 79-82 from WO’493, with NM_015892 (human GalNac4S-6T mRNA), shows that the claimed human antisense SEQ ID NOs are upstream and downstream of where the mouse sequences align (see alignment at pages 32-42 below):

    PNG
    media_image8.png
    219
    787
    media_image8.png
    Greyscale




Thus, there is nothing in the art which would direct the skilled artisan to select the specific sequences encompassed by the claimed SEQ ID NOs: 25 and 26.
Thus, claims 20-25 are allowed.

Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CONCLUSION
Claims 1, 12-16, 18 are rejected by the prior art.
Claims 20-25 are allowed. 
Claims 17 and 19 are objected to.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        














    PNG
    media_image9.png
    844
    534
    media_image9.png
    Greyscale

























    PNG
    media_image10.png
    882
    563
    media_image10.png
    Greyscale

























    PNG
    media_image11.png
    862
    551
    media_image11.png
    Greyscale


























    PNG
    media_image12.png
    862
    564
    media_image12.png
    Greyscale
























    PNG
    media_image13.png
    861
    549
    media_image13.png
    Greyscale

























    PNG
    media_image14.png
    860
    544
    media_image14.png
    Greyscale


























    PNG
    media_image15.png
    193
    560
    media_image15.png
    Greyscale
























    PNG
    media_image16.png
    840
    562
    media_image16.png
    Greyscale

























    PNG
    media_image17.png
    880
    570
    media_image17.png
    Greyscale

























    PNG
    media_image18.png
    895
    580
    media_image18.png
    Greyscale

























    PNG
    media_image19.png
    881
    580
    media_image19.png
    Greyscale

























    PNG
    media_image20.png
    894
    585
    media_image20.png
    Greyscale

























    PNG
    media_image21.png
    875
    577
    media_image21.png
    Greyscale

























    PNG
    media_image22.png
    880
    582
    media_image22.png
    Greyscale

























    PNG
    media_image23.png
    890
    583
    media_image23.png
    Greyscale

























    PNG
    media_image24.png
    68
    268
    media_image24.png
    Greyscale
























    PNG
    media_image25.png
    804
    523
    media_image25.png
    Greyscale

























    PNG
    media_image26.png
    884
    527
    media_image26.png
    Greyscale

























    PNG
    media_image27.png
    833
    533
    media_image27.png
    Greyscale

























    PNG
    media_image28.png
    877
    532
    media_image28.png
    Greyscale

























    PNG
    media_image29.png
    884
    546
    media_image29.png
    Greyscale

























    PNG
    media_image30.png
    885
    528
    media_image30.png
    Greyscale

























    PNG
    media_image31.png
    881
    536
    media_image31.png
    Greyscale

























    PNG
    media_image32.png
    835
    545
    media_image32.png
    Greyscale

























    PNG
    media_image33.png
    886
    536
    media_image33.png
    Greyscale

























    PNG
    media_image34.png
    883
    535
    media_image34.png
    Greyscale

























    PNG
    media_image35.png
    891
    543
    media_image35.png
    Greyscale

























    PNG
    media_image36.png
    198
    552
    media_image36.png
    Greyscale